Citation Nr: 1110701	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  04-36 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include obsessive-compulsive disorder (OCD) and body dysmorphic disorder (BDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1983 and from May 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for OCD.  
 
In January 2009, the Board remanded this case in order to provide the Veteran with his requested hearing.  In May 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In August 2009, the Board remanded this case for additional development; it is again before the Board for further appellate review.  

The Board notes that the Veteran initially filed a claim for entitlement to service connection for OCD; however, pursuant to the recent holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the Veteran's claim as one for entitlement to service connection for an acquired psychiatric disorder, to include OCD and BDD.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that an acquired psychiatric disorder, to include OCD and BDD, preexisted service. 

2.  There is clear and unmistakable evidence that an acquired psychiatric disorder, to include OCD and BDD were not aggravated beyond the natural progression during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include OCD and BDD that pre-existed service were not aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
.§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify was satisfied by way of a letter sent to the appellant in September 2002 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice specific to his claim for entitlement to service connection based on aggravation in December 2009.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a December 2010 supplemental statement of the case issued after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice was not provided until December 2009, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed disabilities.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, non-VA treatment records, records from the Social Security Administration, and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2009 remand.  In this remand, the Board instructed the RO to send the Veteran a corrective notice that included an explanation as to the information or evidence needed to establish a disability rating and an effective date, if service connection were to be granted and explained the information and evidence needed to establish service connection for a preexisting condition, to obtain the Veteran's service personnel records, to obtain treatment records from all health care providers that have treated him for his OCD, and to provide him with a VA psychiatric examination to determine whether he had a preexisting psychiatric disorder which had been aggravated by service.  The Veteran was provided with the required notice in December 2009.  In addition, the RO obtained the Veteran's service personnel records and additional treatment records, and provided him with a VA psychiatric examination in July 2010 which met the requirements set out in the remand.  As such, the Board finds that the RO has complied with its instructions in the August 2009 remand.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the peacetime provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active service after December 31, 1946, such as the case here.  38 U.S.C.A. 
§ 1137 (West 2002).

In short, VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

'[A]n increase in disability must consist of worsening of the enduring disability . . ..' Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

'Clear and unmistakable evidence' is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.'  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The presumption of soundness attaches where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

At his Travel Board hearing, the Veteran contended that he had OCD prior to service and that it was aggravated by his time in service.  He indicated that he did not report his disorder at his enlistment examinations and that he did not seek treatment while in service, since it was looked down upon.  He testified that his obsession with features on his face caused him to be demoted while in his second period of active duty.  He has also indicated that he received an Article 15 disciplinary action and that he was discharged from the military for looking in the mirror too much.  He testified that he did not have a separation examination upon his discharge from his second and final period of active duty.  

Service treatment records do not show any treatment for or diagnosis of any psychiatric disorder.

Private medical records showing treatment from July 1992 through April 1993 by the Pacific Clinics show that the Veteran was treated for body dysmorphic disorder and dysthymia.  The Veteran indicated that he was obsessed with the shape of his nose, and had tried to manipulate it to change its shape.  He indicated that he had started to hate his nose 13 years earlier, which would mean approximately in 1979.  The Veteran did not report, and the examiner did not indicate, that his psychiatric disorder was in any way related to or aggravated by his military service. 

Private medical records from Las Encinas Hospital reflect that the Veteran was admitted for four days in April 1994 for suicidal ideation and behaviors.  The examiner noted that the Veteran was obsessed with perceived irregularities in his face.  He was diagnosed with body dysmorphic disorder and alcohol and cocaine abuse/dependence with a possibility of delusional disorder, somatic type.  He was hospitalized again in March 1995, for chemical dependence.  He was diagnosed with cocaine abuse/dependence and body dysmorphic and a possibility of compulsive disorder.  None of these records mention the Veteran's time on active duty in relation to his psychiatric treatment.

VA medical records, show ongoing treatment for the Veteran's psychiatric disorders, beginning in 1995, but becoming more regular in 1997.  These records show several hospitalizations and ongoing treatment for the Veteran's psychiatric disorders, through November 2009.  However, none of these records show that the Veteran's OCD or BDD are related to service or were aggravated during service. 

In his October 2002 application for Social Security Administration disability benefits, the Veteran indicated that he began having problems with obsessive compulsive disorder and depression in October 1980.  He reported that he had been hospitalized over ten times for OCD and depression, with the first hospitalization in 2002.  

An August 2002 VA medical record shows that the Veteran reported a 23 year history of major depressive disorder and OCD.  He indicated that he had been demoted while in the military.  The Veteran also reported that he had six to seven hospitalizations in private hospitals prior to 1995.  

A July 2010 VA examination shows that the Veteran indicated that he had behavior problems which preexisted service, in that he was truant from school and smoked marijuana and flunked courses in high school.  He indicated that he began thinking his nose was not symmetrical.  He was constantly looking at himself in the mirror.  The examiner noted that the Veteran had an Article 15 in October 1985 for disobeying a direct order, when the Veteran refused to do kitchen duty.  In addition, he also had an Article 15 for being absent without authorization.  The examiner noted that the Veteran had his first suicide attempt in 1994 when he was hospitalized.  The Veteran had his first mental health treatment in 1992.  The examiner noted that the Veteran had received psychiatric treatment for depression, OCD, BDD and poly substance abuse, starting in 1994.  The examination report shows that the Veteran was hospitalized seven times between 1995 and 2002.  The examiner noted that the Veteran's symptoms include his belief that people were staring at him, depression, insomnia, anxiety, obsessive ruminations.  The Veteran thought that he had a bump on his forehead and also thinks one nostril is smaller than the other.  He felt that people were plotting against him.  The examiner diagnosed major depression with psychotic features.  The examiner noted that the Veteran had symptoms of OCD and BDD in his adolescence.  The examiner concluded that it was less likely than not that the Veteran's depression and OCD were permanently aggravated by any in-service experience.  The examiner noted that the Veteran claimed that he suffered from OCD symptoms while in high school.  He was a poor student and was truant from school and was using drugs.  The Veteran did not graduate from high school but was able to earn an income before going into the service.  While in the service, the Veteran had two Article 15 disciplinary actions.  The Veteran was seen in October 1985 for a stuffy nose and irritation on his nose, mostly from picking at his nose.  The Veteran indicated that he was constantly obsessed about his nose and looked into the mirror and picked at his nose while on active duty.  He was not seen by a mental health care professional while on active duty and did not seek mental health treatment until 1992, five years after his discharge from service.  The examiner opined that it was less likely than not that the military experience aggravated his OCD and depression.    

Overall, the Board finds that the evidence of record supports the Veteran's claim that his OCD or BDD preexisted service.  The Board notes that his entrance Reports of Medical Examination and History do not reflect a psychiatric disorder.  In addition, the Veteran has not submitted any medical evidence reflecting treatment for these conditions prior to service.  However, the Veteran has provided statements to the VA, and has repeatedly reported to VA and private medical examiners that his symptoms began before service.  The Board finds that these reports are credible, given the consistency of his contentions, even when these facts were provided to multiple sources, such as private and VA medical examiners.  

The Board also finds that the evidence of record does not reflect that his preexisting psychiatric disorders were aggravated during service.  As noted above, the Veteran's service treatment records do not reflect any psychiatric treatment or complaints.  The Veteran has provided lay evidence that he was obsessed with his perceived facial irregularities while on active duty, and was reprimanded while on active duty for looking in the mirror excessively.  

The Board notes that the Veteran is competent to report symptoms that the lay witness observed and is within the realm of his or her personal knowledge; that is, those which are perceived through the use of the senses.  Layno, supra.  The Veteran is competent to provide lay evidence with regard to his obsessive symptoms.  

As noted above, however, the inquiry regarding his lay evidence does not stop here.  The Board is required to make a determination with regard to the credibility of the lay evidence in the record which supports the Veteran's claim.  In such an instance, the Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When weighing lay evidence such as this, the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest may also affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

While the record reflects that the Veteran did receive two Article 15 disciplinary actions, there is no evidence that these were related to his preexisting OCD or body dysmorphic disorder.  These actions were taken because the Veteran disobeyed a direct order regarding kitchen duty and was absent without authorization.  In addition, even though the Veteran testified that he was discharged from the military for looking into the mirror too much, he was afforded an honorable discharge.  There is no evidence in the record that this was a result of his psychiatric disorders.  Even if these were associated with his psychiatric disorders, and even taking the Veteran's claims that he was obsessed with his facial feature while on active duty as credible, this still does not show that his OCD or BDD were aggravated while on active duty, beyond the natural progression of the illness.  In fact, there is no evidence that the Veteran sought treatment for his psychiatric illness until 1992, five years after his discharge.  

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding the potential aggravation of the Veteran's psychiatric ODC or BDD, beyond the natural progression of the illnesses, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his obsessive symptoms, the Board accords his statements regarding the aggravation of these symptoms little probative value as he is not competent to opine on such a complex medical question.  The Board again notes that, in order for service connection to be warranted on the basis of aggravation, the evidence must reflect that the disorder was aggravated beyond the natural progression of the illness.  Wagner. In this case,  the July 2010 VA examiner, who has the medical expertise to make such a determination and provided a report with rationale based upon all of the evidence of record, opined that it was less likely than not the that the Veteran's psychiatric disorder was aggravated during his active duty.  This medical examination report contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the January 2009 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions regarding the aggravation of his OCD and BDD are outweighed by the competent and probative VA examiner's findings.  As such, the Board finds that service connection for an acquired psychiatric disorder, to include OCD and BDD, based on aggravation, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for an acquired psychiatric disorder, to include OCD and BDD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder, to include OCD and BDD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


